     Case 5:19-cv-00345-TKW-MJF Document 1 Filed 09/18/19 Page 1 of 12




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA

PATRICIA KENNEDY,                  :
                                   :
          Plaintiff,               :
                                   :
v.                                 :             Case No.
                                   :
OCEAN BREEZE BY THE SEA, LLC., :
                                   :
          Defendant.               :
__________________________________ :
                                   :
                                   :
                                   :

                                   COMPLAINT
                            (Injunctive Relief Demanded)

      Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of

all other individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby

sues the Defendant, OCEAN BREEZE BY THE SEA, LLC., A Florida Limited

Liability Company, (sometimes referred to as “Defendant”), for Injunctive Relief, and

attorney’s fees, litigation expenses, and costs pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1.           Plaintiff is a resident of Broward County, Florida, is sui juris, and

             qualifies as an individual with disabilities as defined by the ADA.

             Plaintiff is unable to engage in the major life activity of walking more

             than a few steps without assistive devices. Instead, Plaintiff is bound to
Case 5:19-cv-00345-TKW-MJF Document 1 Filed 09/18/19 Page 2 of 12




      ambulate in a wheelchair or with a cane or other support and has limited

      use of her hands. She is unable to tightly grasp, pinch and twist of the

      wrist to operate. When ambulating beyond the comfort of her own home,

      Plaintiff must primarily rely on a wheelchair. Plaintiff requires

      accessible handicap parking spaces located closet to the entrances of a

      facility. The handicap and access aisles must be of sufficient width so

      that she can embark and disembark from a ramp into her vehicle. Routes

      connecting the handicap spaces and all features, goods and services of

      a facility must be level, properly sloped, sufficiently wide and without

      cracks, holes or other hazards that can pose a danger of tipping, catching

      wheels or falling. These areas must be free of obstructions or unsecured

      carpeting that make passage either more difficult or impossible.

      Amenities must be sufficiently lowered so that Plaintiff can reach them.

      She has difficulty operating door knobs, sink faucets, or other operating

      mechanisms that tight grasping, twisting of the wrist or pinching. She is

      hesitant to use sinks that have unwrapped pipes, as such pose a danger

      of scraping or burning her legs. Sinks must be at the proper height so

      that she can put her legs underneath to wash her hands. She requires

      grab bars both behind and beside a commode so that she can safely

                                   2
     Case 5:19-cv-00345-TKW-MJF Document 1 Filed 09/18/19 Page 3 of 12




           transfer and she has difficulty reaching the flush control if it is on the

           wrong side. She has difficulty getting through doorways if they lack the

           proper clearance.

2.         Plaintiff is an advocate of the rights of similarly situated disabled

           persons and is a "tester" for the purpose of asserting her civil rights and

           monitoring, ensuring, and determining whether places of public

           accommodation and their websites are in compliance with the ADA.

3.         According to the county property records, Defendant owns a place of

           public accommodation as defined by the ADA and the regulations

           implementing the ADA, 28 CFR 36.201(a) and 36.104. The place of

           public accommodation that the Defendant owns is a place of lodging

           known as Ocean Breeze By The Sea, 11004 Front Beach Rd, Panama

           City Beach, FL 32407, and is located in the County of Bay, (hereinafter

           "Property").

4.         Venue is properly located in the NORTHERN DISTRICT OF

           FLORIDA because defendant is located in this district.

5.         Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been

           given original jurisdiction over actions which arise from the Defendant’s




                                         3
     Case 5:19-cv-00345-TKW-MJF Document 1 Filed 09/18/19 Page 4 of 12




           violations of Title III of the Americans with Disabilities Act, 42 U.S.C.

           § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

6.         As the owner of the subject place of lodging, Defendant is required to

           comply with the ADA. As such, Defendant is required to ensure that

           it's place of lodging is in compliance with the standards applicable to

           places of public accommodation, as set forth in the regulations

           promulgated by the Department Of Justice. Said regulations are set forth

           in the Code Of Federal Regulations, the Americans With Disabilities

           Act Architectural Guidelines ("ADAAGs"), and the 2010 ADA

           Standards, incorporated by reference into the ADA. These regulations

           impose requirements pertaining to places of public accommodation,

           including places of lodging, to ensure that they are accessible to

           disabled individuals.

7.         More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

           requirement:

           Reservations made by places of lodging. A public accommodation
           that owns, leases (or leases to), or operates a place of lodging shall,
           with respect to reservations made by any means, including by
           telephone, in-person, or through a third party -
                 (i) Modify its policies, practices, or procedures to ensure that
                 individuals with disabilities can make reservations for



                                        4
     Case 5:19-cv-00345-TKW-MJF Document 1 Filed 09/18/19 Page 5 of 12




                 accessible guest rooms during the same hours and in the same
                 manner as individuals who do not need accessible rooms;
                 (ii) Identify and describe accessible features in the hotels and
                 guest rooms offered through its reservations service in enough
                 detail to reasonably permit individuals with disabilities to
                 assess independently whether a given hotel or guest room
                 meets his or her accessibility needs;
                 (iii) Ensure that accessible guest rooms are held for use by
                 individuals with disabilities until all other guest rooms of that
                 type have been rented and the accessible room requested is the
                 only remaining room of that type;
                 (iv) Reserve, upon request, accessible guest rooms or specific
                 types of guest rooms and ensure that the guest rooms requested
                 are blocked and removed from all reservations systems; and
                 (v) Guarantee that the specific accessible guest room reserved
                 through its reservations service is held for the reserving
                 customer, regardless of whether a specific room is held in
                 response to reservations made by others.

8.         These regulations became effective March 15, 2012.

9.         Defendant, either itself or by and through a third party, implemented,

           operates, controls and or maintains websites for the Property which

           contains an online reservations system. These websites are located at

           Websites:

           https://bythesearesorts.com/resorts/ocean-breeze/

           https://www.booking.com/hotel/us/front-beach-inn.html

           https://www.expedia.com/Panama-City-Hotels-Ocean-Breeze-By-

           The-Sea.h855730.Hotel-Information



                                       5
      Case 5:19-cv-00345-TKW-MJF Document 1 Filed 09/18/19 Page 6 of 12




            https://in.hotels.com/ho201543/?q-check-out=2019-07-

            09&tab=description&q-room-0-adults=2&YGF=3&q-check-

            in=2019-07-08

            https://www.orbitz.com/Panama-City-Hotels-Ocean-Breeze-By-The-

            Sea.h855730.Hotel-Information

            https://www.priceline.com/relax/at/2031605/from/20190708/to/20190

            709/rooms/1/

             This term also includes all other websites owned and operated by

            Defendant or by third parties to book or reserve guest

            accommodations at the hotel. The purpose of these websites is so that

            members of the public may reserve guest accommodations and review

            information pertaining to the goods, services, features, facilities,

            benefits, advantages, and accommodations of the Property. As such,

            these websites are subject to the requirements of 28 C.F.R. Section

            36.302(e).

10.         Prior to the commencement of this lawsuit, Plaintiff visited the

            websites on July 4, 7, 25; and August 5, 9, 10, 19, and 29, 2019 for

            the purpose of reviewing and assessing the accessible features at the

            Property and ascertain whether they meet the requirements of 28

                                         6
      Case 5:19-cv-00345-TKW-MJF Document 1 Filed 09/18/19 Page 7 of 12




            C.F.R. Section 36.302(e) and her accessibility needs. However,

            Plaintiff was unable to do so because Defendant failed to comply with

            the requirements set forth in 28 C.F.R. Section 36.302(e). As a result,

            Plaintiff was deprived the same goods, services, features, facilities,

            benefits, advantages, and accommodations of the Property available

            to the general public. Specifically, the websites (1) did not identify its

            accessible guest rooms, or other accessible features of the property,

            such as accessible lobby restrooms, pool lifts, or other accessible

            features in its guest amenities, and (2) did not provide any

            information pertaining to its accessible guest rooms, including but not

            limited to commodes, sinks, grab bars, bathing and restroom features,

            controls and operating mechanisms, maneuverability, and other

            features required to be accessible.

11.         In the near future, Plaintiff intends to revisit Defendant's websites

            and/or online reservations system in order to test them for compliance

            with 28 C.F.R. Section 36.302(e) and/or to utilize the websites to

            reserve a guest room and otherwise avail herself of the goods,

            services, features, facilities, benefits, advantages, and

            accommodations of the Property.

                                          7
      Case 5:19-cv-00345-TKW-MJF Document 1 Filed 09/18/19 Page 8 of 12




12.         Plaintiff is continuously aware that the subject websites remain non-

            compliant and that it would be a futile gesture to revisit the websites

            as long as those violations exist unless she is willing to suffer

            additional discrimination.

13.         The violations present at Defendant's websites infringe Plaintiff's

            right to travel free of discrimination and deprive her of the

            information required to make meaningful choices for travel. Plaintiff

            has suffered, and continues to suffer, frustration and humiliation as

            the result of the discriminatory conditions present at Defendant's

            website. By continuing to operate the websites with discriminatory

            conditions, Defendant contributes to Plaintiff's sense of isolation and

            segregation and deprives Plaintiff the full and equal enjoyment of the

            goods, services, facilities, privileges and/or accommodations

            available to the general public. By encountering the discriminatory

            conditions at Defendant's website, and knowing that it would be a

            futile gesture to return to the websites unless she is willing to endure

            additional discrimination, Plaintiff is deprived of the same

            advantages, privileges, goods, services and benefits readily available

            to the general public. By maintaining a websites with violations,

                                         8
      Case 5:19-cv-00345-TKW-MJF Document 1 Filed 09/18/19 Page 9 of 12




            Defendant deprives Plaintiff the equality of opportunity offered to the

            general public.

14.         Plaintiff has suffered and will continue to suffer direct and indirect

            injury as a result of the Defendant’s discrimination until the

            Defendant is compelled to modify its websites to comply with the

            requirements of the ADA and to continually monitor and ensure that

            the subject websites remain in compliance.

15.         Plaintiff has a realistic, credible, existing and continuing threat of

            discrimination from the Defendant’s non-compliance with the ADA

            with respect to these websites. Plaintiff has reasonable grounds to

            believe that she will continue to be subjected to discrimination in

            violation of the ADA by the Defendant.

16.         The Defendant has discriminated against the Plaintiff by denying her

            access to, and full and equal enjoyment of, the goods, services,

            facilities, privileges, advantages and/or accommodations of the

            subject website.

17.         The Plaintiff and all others similarly situated will continue to suffer

            such discrimination, injury and damage without the immediate relief

            provided by the ADA as requested herein.

                                          9
      Case 5:19-cv-00345-TKW-MJF Document 1 Filed 09/18/19 Page 10 of 12




18.         Defendant has discriminated against the Plaintiff by denying her

            access to full and equal enjoyment of the goods, services, facilities,

            privileges, advantages and/or accommodations of its place of public

            accommodation or commercial facility in violation of 42 U.S.C. §

            12181 et seq. and 28 CFR 36.302(e). Furthermore, the Defendant

            continues to discriminate against the Plaintiff, and all those similarly

            situated by failing to make reasonable modifications in policies,

            practices or procedures, when such modifications are necessary to

            afford all offered goods, services, facilities, privileges, advantages or

            accommodations to individuals with disabilities; and by failing to

            take such efforts that may be necessary to ensure that no individual

            with a disability is excluded, denied services, segregated or otherwise

            treated differently than other individuals because of the absence of

            auxiliary aids and services.

19.         Plaintiff is without adequate remedy at law and is suffering

            irreparable harm. Plaintiff has retained the undersigned counsel and

            is entitled to recover attorney’s fees, costs and litigation expenses

            from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR

            36.505.

                                           10
      Case 5:19-cv-00345-TKW-MJF Document 1 Filed 09/18/19 Page 11 of 12




20.         Pursuant to 42 U.S.C. § 12188, this Court is provided with authority

            to grant Plaintiff Injunctive Relief, including an order to require the

            Defendant to alter the subject websites to make it readily accessible

            and useable to the Plaintiff and all other persons with disabilities as

            defined by the ADA and 28 C.F.R. Section 36.302(e); or by closing

            the websites until such time as the Defendant cures its violations of

            the ADA.

WHEREFORE, Plaintiff respectfully requests:

       a.   The Court issue a Declaratory Judgment that determines that the

            Defendant at the commencement of the subject lawsuit is in violation of

            Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

            seq. and 28 C.F.R. Section 36.302(e).

       b.   Injunctive relief against the Defendant including an order to revise its

            websitesto comply with 28 C.F.R. Section 36.302(e) and to implement

            a policy to monitor and maintain the websitesto ensure that it remains in

            compliance with said requirement.

       c.   An award of attorney’s fees, costs and litigation expenses pursuant to 42

            U.S.C. § 12205.




                                         11
Case 5:19-cv-00345-TKW-MJF Document 1 Filed 09/18/19 Page 12 of 12




 d.   Such other relief as the Court deems just and proper, and/or is allowable

      under Title III of the Americans with Disabilities Act.

      Respectfully Submitted,


                                By: Amanda Ellen B. Clay, Esq.
                                Amanda Ellen B. Clay, Esq.
                                Three Thirteen Law, PLLC
                                100 S. Ashley Dr., Suite 600
                                Tampa, FL 33602
                                ph. (813) 530-9849
                                mandi@threethirteenlaw.com
                                Florida Bar No.: 28808

                                Thomas B. Bacon, Esq.
                                Thomas B. Bacon, P.A.
                                644 North Mc Donald St.
                                Mt. Dora, FL 32757
                                ph. (954) 478-7811
                                tbb@thomasbaconlaw.com
                                Florida Bar. Id. No. 139262
